MEMORANDUM ***
Federal prisoner Roy Lee Palmer appeals pro se the district court’s judgment dismissing his amended complaint alleging Racketeer Influenced and Corrupt Organizations Act (“RICO”) claims against agents of the Bureau of Alcohol, Tobacco and Firearms and other defendants. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals for failure to state a claim under the screening provisions of the Prison Litigation Reform Act, 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Palmer’s RICO claims because his amended complaint contained only conclusory allegations of conspiracy and failed to attribute specific wrongful conduct to any individual defendant. See Moore v. Kayport Package Express, Inc., 885 F.2d 531, 541 (9th Cir.1989) (applying the particularity requirements of Fed.R.Civ.P. 9(b) to RICO claims); Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir.1991) (conclusory allegations of conspiracy are insufficient to state a civil rights claim).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.